UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-147167 OPEXA THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) 2635 Technology Forest Blvd., The Woodlands, TX77381(281) 272-9331 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Series E Common Stock Purchase Warrants (CUSIP: 68372T 11 1) (Title of each class of securities covered by this Form) Common Stock (CUSIP:68372T 20 2) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1) x Rule 12h-3(b)(2) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:Zero (0) holders Pursuant to the requirements of the Securities Exchange Act of 1934, Opexa Therapeutics, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 4, 2013 OPEXA THERAPEUTICS, INC. By: /s/ Neil K. Warma Neil K. Warma President & Chief Executive Officer
